     Case 1:15-cr-00286-DAD-BAM Document 555 Filed 08/31/20 Page 1 of 1

 1   HARRY M. DRANDELL #109293
     LAW OFFICES OF HARRY M. DRANDELL
 2   1060 FULTON STREET, SUITE 701
 3   FRESNO, CA 93721
     PHONE (559) 442-1041
 4   FAX (559) 214-0174
     Attorney for Defendant Haitham Habash
 5

 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 8
      UNITED STATES OF AMERICA,                      Case No.: 1:15-CR-00286-DAD-1
 9
                        Plaintiff,
10                                                   ORDER GRANTING REQUEST TO
             v.                                      SEAL DOCUMENTS
11
      HAITHAM HABASH,                                JUDGE: Hon. Dale A. Drozd
12
                        Defendant.
13

14

15

16          The Court having considered defendant’s Request to Seal Documents, his Notice of Request

17   to Seal Medical Records, including the Declaration of Harry M. Drandell in Support of Request to
18   Seal Documents, finds compelling reasons for the filing of the documents under seal. Therefore,
19
     defendant’s Request to Seal Documents is GRANTED.
20
            This Order regarding sealing will be permanent and that no one is to have access to these
21
     documents except for the Court, opposing counsel and anyone this Court deems appropriate.
22

23          It is hereby ordered that the defendant’s Request to Seal Documents and Declaration of

24   Harry M. Drandell in Support of Request to Seal Documents shall be FILED UNDER SEAL.

25
     IT IS SO ORDERED.
26
27      Dated:    August 31, 2020
                                                     UNITED STATES DISTRICT JUDGE
28
